Citation Nr: 9936099	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability 
of the legs.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1959 to April 1963.

By rating decision in May 1972 service connection for an eye 
disability was denied.  The veteran was notified of that 
decision by letter of June 1972.  By rating decision of 
October 1974, service connection for a back injury and an eye 
disability was denied.  The veteran was notified of the 
decision in November 1974.  By rating decision of January 
1979, service connection for a skin disability was denied.  
The veteran was notified of this decision by letter of 
February 1979.  By rating decision of August 1982, it was 
determined that new and material evidence for skin and back 
disabilities had not been submitted.  The veteran was 
notified of this decision in September 1982.  In December 
1989, notice was sent to the veteran that new and material 
had not been submitted to reopen a claim for service 
connection for a skin disability.  The veteran appealed this 
decision.  By decision of the Board in February 1992, it was 
determined that entitlement to service connection for a skin 
disorder of the legs was denied.   

This appeal arises from an April 1992 rating decision from 
the Los Angeles, California Regional Office (RO), that 
determined that new and material evidence to reopen a claim 
for service connection for skin, back and eye disabilities 
had not been submitted.  A Notice of Disagreement was filed 
in August 1992 with a request for a personal hearing.  In 
September 1992, a hearing at the RO before a local hearing 
officer was held.  A Statement of the Case was issued in July 
1993.  A substantive appeal was filed in August 1993 with a 
request for a hearing before a Member of the Board.  In 
September 1994, a hearing at the RO before a local hearing 
officer was held.  

On July 22, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  The issues of 
entitlement to service connection for skin, back, and eye 
disabilities have been denied on more than one occasion.  
Therefore, the Board will address the issue of whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for a skin disability 
of the legs since the Board's decision in February 1992; for 
a back disability, since the RO decision in August 1982; and 
for an eye disability, since the RO decision in October 1974.  

The Board notes that the appellant, at the July 22, 1999 
Board hearing indicated that he wanted service connection for 
post traumatic stress disorder (PTSD) and a psychiatric 
disability.  The RO has not developed these issues.  The 
issues of the appellant's entitlement to service connection 
for PTSD and a psychiatric disability are not inextricably 
intertwined with the current appeal.  As no action has been 
taken, they are referred to the RO for the appropriate 
action. 


FINDINGS OF FACT

1.  Service connection for a skin disability of the legs was 
last denied by a decision of the Board in February 1992. 

2.  The additional evidence submitted in connection with the 
claim to reopen is cumulative and is not so significant that 
it must be considered in order to decide the merits of the 
claim.

3.  By a rating action dated in August 1982, the RO 
determined that new and material evidence to reopen a claim 
for service connection for a back disability had not been 
submitted.  The veteran was notified of that decision in 
September 1982.

4.  The veteran did not timely appeal that determination, and 
it became final.

5.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered to fairly decide the merits of the claim.

6.  By a rating action dated in October 1974, the RO denied 
service connection for an eye disability.  The veteran was 
notified of that decision in November 1974.

7.  The veteran did not timely appeal that determination, and 
it became final.

8.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1992 decision of the Board that denied 
service connection for a skin disability of the legs is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 
20.1105, 20.1105 (1999).

2.  Evidence received since the February 1992 Board decision 
is not new and material, and, thus, the claim for service 
connection for a skin disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The August 1982 decision of the regional office that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for a back disability 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1999).

4.  Evidence received since the August 1982 RO decision is 
not new and material, and, thus, the claim for service 
connection for a back disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The October 1974 decision of the regional office that 
denied service connection for an eye disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).

6.  Evidence received since the October 1974 RO decision is 
not new and material, and, thus, the claim for service 
connection for an eye disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service induction examination in March 1959, no history 
of back pain, eye trouble, or skin disease was reported.  The 
veteran indicated that he had never worn glasses.  On 
examination, the veteran's spine, eyes, and skin were 
clinically evaluated as normal.  The veteran's distant vision 
was 20/200 of the right eye and 20/200 of the left eye.  It 
was noted that the veteran had very poor vision correctable 
with pinhole.  

On an undated reenlistment examination, no history of back 
pain, eye trouble, or skin disease was reported.  The veteran 
indicated that he had never worn glasses.

On an undated reenlistment medical history report, the 
veteran's spine, eyes, and skin were clinically evaluated as 
normal.  The veteran's distant vision was 20/200 bilaterally, 
correctable to 20/20 bilaterally.  On an undated reenlistment 
examination, the veteran's spine, eyes, and skin were 
clinically evaluated as normal.  The veteran's distant vision 
was 20/20 bilaterally, correctable to 20/20 bilaterally.  

On an August 1959 eye clinic examination, it was noted that 
visual acuity was 20/200 bilaterally.  Two pairs of glasses 
were ordered.  Ophthalmoscopy revealed some macular changes 
which the examiner suggested should be classified by an 
Ophthalmologist.  

In June 1960 and July 1960, the veteran was seen with 
dermatophytosis of both feet.  

In May 1962, the veteran was seen after being involved in a 
jeep accident.  He was thrown out of the vehicle and suffered 
trauma to the right lower chest.  There was no evidence of 
fracture of the ribs.  The diagnoses included contusion, 
right hemithorax.  On day later in May 1962, it was noted 
that the veteran had a slight abrasion on the right side with 
small swelling.  Three days later, the veteran was seen with 
complaints of pain to the area.  The diagnoses included 
bruise right lower hemithorax.  

On a separation examination in February 1963, no history of 
back pain, eye trouble, or skin disease was reported.  The 
veteran indicated that he had never worn glasses.  On 
examination, the veteran's spine, eyes, and skin were 
clinically evaluated as normal.  The veteran's distant vision 
was 20/200 bilaterally, correctable to 20/20 bilaterally.  

In April 1972, the veteran filed a claim for service 
connection for an eye disability.

By rating action of May 1972, service connection for an eye 
disability was denied as being a constitutional or 
developmental abnormality, and therefore, not a disability 
under the law.  The veteran was notified of this decision in 
June 1972.  

Associated with the file was an undated eye prescription from 
Dr. Mace Perlman, Optometrist.

In July 1973, the veteran filed a claim for service 
connection for disabilities to include an eye disability and 
a back disability.  

By rating action of October 1974, service connection for a 
back injury was denied as not shown by the evidence of 
record.  Service connection for an eye disability was denied 
as a constitutional or developmental abnormality, and not a 
disability under the law.  The veteran was notified of this 
decision in November 1974.

Associated with the file was a March 1976 Los Angeles 
Department of Public Social Services record and a Medical 
Psychiatric Appraisal from March 1976 that notes that the 
veteran had a diagnosis of schizo-reaction paranoid type.  

Associated with the file was a March 1976 notation from the 
Los Angeles County University of Southern California Medical 
Center that requests payment information from the veteran.

Associated with the file in August 1976 were VA outpatient 
records from April 1972 to August 1976 concerning treatment 
for disabilities not at issue in the current claim, to 
include a diabetes evaluation, complaints of a psychiatric 
disability, explosive personality, alcohol problem, upper 
abdominal pain, and a viral cold.  Of relevance is an May 
1972 record where the veteran was seen with complaints of 
blurry vision and eye strain.  An April 1975 record notes 
that the veteran had a rash on the feet and legs.  He 
complained of the rash since service nine years ago.  The 
diagnoses included dermatitis, legs, and possible tinea pedis 
with onychomycosis.  An undated record notes that the veteran 
wanted an examination of his eyes for some abnormality as he 
was experiencing blurred vision and eye strain.  In May 1975 
and June 1975, the veteran was seen with complaints of a rash 
on his legs and feet since he was in the service.  The 
diagnoses included dermatitis of the legs, possible tinea 
pedis with onychomycosis.  In July 1976, the veteran was seen 
with complaints of spots on the eyeballs.  The veteran 
reported eye problems for many years.  The diagnoses included 
error of refraction.  

Associated with the file were November 1976 records from the 
Social Security Administration discussing matters not 
relevant to the current appeal.

Associated with the file was a VA record from February 1977 
discussing matters not relevant to the current appeal.

Associated with the file were records from the Los Angeles 
County-University of Southern California Medical Center from 
September 1971 to September 1976 that discuss treatment for 
disabilities not the subject of the current appeal, to 
include a psychiatric disability, syncope, and hypertension.

Associated with the file were VA outpatient records from 
April 1972 to September 1978 that are duplicative of evidence 
recorded previously.  Additional records discuss treatment 
for disabilities not at issue in the current appeal to 
include alcoholism and drug psychosis.  Of relevance is a 
September 1976 that notes that the veteran complained of a 
scaling rash on the inner aspect of the legs.  The assessment 
was rash.  A July 1978 record that notes that the veteran 
complained of a scaly, itchy rash on the legs that he had for 
four years.  

By rating action of January 1979, service connection for a 
skin disability was denied.  The veteran was notified of this 
decision in July 1979.

Associated with the file were records from the Los Angeles 
County-University of Southern California Medical Center from 
November 1976 to June 1980 that discuss treatment for 
disabilities not at issue in the current appeal, to include 
alcoholic gastritis, chronic alcoholism, paranoid 
schizophrenia, status post mild head trauma, and 
hypertension.  Additionally, in April 1980, the veteran was 
diagnosed with eczemoid dermatitis of the scrotum and legs.  

Associated with the file in May 1982 were duplicate VA 
outpatient records from July 1978.

Associated with the file in July 1982 was a statement of a 
friend of the veteran's that indicated that the veteran 
received treatment for a condition.  The condition was not 
described.

Associated with the file in August 1982 were VA outpatient 
records from July 1982 and August 1982 that show treatment 
for complaints of psychosis and a scaly rash of both legs, 
that the veteran reported having for the last 10 years.  

By rating action of August 1982, it was determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for skin and back disabilities.  
The veteran was notified of this decision in September 1982.

Associated with the file were records from Los Angeles 
County-University of Southern California Medical Center from 
February 1981 that show that the veteran was seen with 
complaints of bilateral rash on his lower legs.  He reported 
that he had the rash since service.  The diagnoses included 
dermatitis.  A cover letter dated in August 1982 notes that 
the veteran had been treated there since 1971.  It does not 
note for what disabilities the veteran was treated.  

Associated with the file was an undated VA record that notes 
that the veteran was treated for skin rashes in July 1982.  
The veteran was additionally treated for a psychiatric 
disability.  

Associated with the file was a photocopy of a court document 
that does not discuss matters at issue in the current appeal.  

Associated with the file was a hospital bill from University 
Medical Center of Southern Nevada from June 1986.

Associated with the file was a notation from the Department 
of Corrections in Vacaville, California that indicated that 
records were destroyed after seven years.  

Associated with the file was a photocopy of a page of a book, 
the contents of which are not clear.  

Associated with the file were VA outpatient records that show 
that in September 1989, the veteran complained of itchiness 
of both lower legs since 1960.  The assessment was 
questionable, non-acute.  In February 1990 the veteran was 
seen for complaints of jungle rash on the ankles.  The 
diagnoses included lichenified dermatitis of the ankles.

At an RO hearing in May 1990, the veteran testified that he 
had a skin problem in the service.  He had to wear white 
socks.  It was currently located on his lower legs.  

Associated with the file was a May 1990 food stamp 
application, not of relevance to issues in the current 
appeal.  

Associated with the file were January 1991 records from the 
Social Security Administration regarding matters not at issue 
in the current appeal.  

Associated with the file was an undated record from Queen of 
Angels-Hollywood Presbyterian Medical Center that does not 
indicate the disability for which the veteran received 
treatment.  It was noted that Benadryl was to be used.

Associated with the file were photocopies of pages of books 
discussing matters not at issue in the current appeal.

Associated with the file were prescriptions for medications 
dated in September 1991.

At an RO hearing in September 1991, the veteran testified 
that he had a rash on his legs and a toenail condition in 
service, and continued to have problems currently.  The rash 
had spread to the rest of his body.

By decision of the Board in February 1992, it was determined 
that service connection for a skin disorder of the legs was 
denied.

Associated with the file was Social Security Administration 
Information from November 1991 that does not discuss matters 
at issue in the current appeal. 

Associated with the file were VA outpatient records from 
September 1989 to January 1992 that are duplicative of 
evidence previously associated with the file.  Additionally, 
the records show that the veteran had treatment for 
disabilities not at issue in the current appeal, to include a 
sore right ring finger. Finally, in July 1991, the veteran 
was treated for neurodermatitis of the left leg.  

By rating action in April 1992, the RO informed the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for a leg disability, 
a back disability, and an eye disability.  The current appeal 
to the Board arises from this decision.

At an RO hearing in September 1992, the veteran testified 
that he had dermatophytosis in service that continued after 
service.  The veteran stated that he hurt his back in service 
when he was in a jeep accident.  He had pain of his back 
currently.  He had vision problems currently that were due to 
gas training in service.  

Associated with the file was an October 1994 prescription for 
Lotrimin 1% cream.  

Associated with the file were records from Watts Health 
Foundation, Inc., from June 1990 to January 1993 that shows 
treatment for a mental disorder, seizures, drug addiction, 
hypertension, bad eyes, and chronic dermatitis of the 
bilateral lower extremities.  In June 1990, the veteran 
reported problems with both legs since 1968.  

Associated with the file were documents from 1985 and 1986 
related to a court case not relevant to issues in the current 
appeal.  

Associated with the file was a July 1994 prescription for 
eyeglasses from Cee Optical.

At a September 1994 RO hearing, the veteran testified that 
both of his legs were swollen in service, and that the 
swelling continued post service.  The veteran testified that 
he hurt his front portion of his body when he was in a jeep 
accident in service.  He was currently receiving treatment 
for his back.  He was not able to lift and he had a tight 
feeling in his stomach.  The veteran had blurry vision in 
service, and he currently had vision problems.  

Associated with the file was a September 1994 prescription.  
The name of the medication is indecipherable.

Associated with the file were November 1994 court documents 
not related to the matters on appeal.

Associated with the file were records from William 
O'Callaghan A. Leader, M.D., from February 1995 to April 1996 
that show treatment for chronic schizophrenia.  Additionally, 
in November 1995, it was noted that the veteran had a severe 
rash of both legs.

Associated with the file was a September 1996 record from Dr. 
Leader regarding insurance.  

Associated with the file were October 1996 court documents 
not related to the matters on appeal.

Associated with the file were records from Dr. Leader from 
February 1995 to May 1996 that are duplicative of evidence 
associated previously with the file.  Of additional relevance 
were February 1995 and April 1996 prescriptions for 
medications.

Associated with the file were VA outpatient records from 
October 1996 to November 1996 that note that the veteran had 
treatment in the mental health clinic.  

Associated with the file in January 1997 were medication 
information sheets for Haldol, Cogentin, and Veetids.  

Associated with the file was a January 1997 court document 
not related to the issues on appeal.

Associated with the file was an April 1997 record from the 
Hollywood Family Recovery Center that notes treatment for 
drug and alcohol problems.

Associated with the file were undated Social Security 
Administration records, discussing matters not relevant to 
the current appeal.

Associated with the file were records from Dr. Leader from 
February 1995 to February 1996 addressing Social Security 
Administration matters not relevant to the current appeal.

Associated with the file were January 1997 records from Dr. 
Leader that describe an evaluation for chronic paranoid 
schizophrenia.  

Associated with the file were August 1996 to March 1997 
records from Dr. Leader to the Social Security Administration 
regarding the veteran wherein Dr. Leader notes that the 
veteran was being treated for chronic schizophrenia.  

Associated with the file were records from Dr. Leader from 
February 1995 to April 1997 that are duplicative of evidence 
associated previously with the file.  Additional records show 
treatment for schizophrenia.  

Associated with the file were prescriptions from September 
1998 from Dr. Leader for Haldol, and other medications, which 
are indecipherable.  

Associated with the file were prescriptions from August 1999 
from Dr. Leader for Haldol, and another medication, which is 
indecipherable.  

At the July 1999 Board hearing, the veteran testified that he 
was on medication for disabilities that are not at issue in 
the current appeal.  He additionally was on Alarax for his 
skin disability.  He testified that his skin disability 
started in service and he currently had a skin disability.  
He injured his back in service in a jeep accident, and he had 
treatment for his back after service.  The veteran was 
currently under treatment for an eye disability.  He had 
vision problems.  He was told in service that he was to wear 
glasses, but he did not.  

Associated with the file was a notation from the Harbor UCLA 
Medical Center from September 1991 that discusses matters not 
at issue in the current appeal.  

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Although the RO in this case cited the overruled portion of 
the Colvin test in a Statement of the Case and Supplemental 
Statement of the Case, it did not rely on this test in 
determining that new and material evidence had not been 
submitted to reopen the appellant's claim.  Accordingly, the 
citing of this test is considered harmless error.

A.  Skin disability

The additional evidence submitted since the February 1992 
Board decision includes treatment records pertaining to a 
current skin disability, treatment records for disabilities 
other than a skin disability, copies of court documents not 
related to a skin disability, and Social Security 
Administration (SSA) records not related to a skin 
disability.  The court documents and SSA records do not 
support the veteran's claim and are thus not material.  The 
evidence of a current disability is cumulative and therefore 
not so significant that the records must be considered in 
order to fairly decide the merits of the claim.  
Additionally, there are statements and testimony from the 
veteran submitted in support of his claim.  Where, as here, 
the determinative issue is one of medical causation, 
competent medical evidence connecting the current disability 
to the veteran's service is required, and lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. § 5108.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for a skin disability of the legs.

B.  Back disability

The additional evidence submitted since the August 1982 
rating decision includes treatment records pertaining to 
disabilities other than a back disability, copies of court 
documents not related to a back disability, and Social 
Security Administration (SSA) records not related to a back 
disability.  The court documents and SSA records do not 
support the veteran's claim and are thus not material.  The 
evidence related to a back disability submitted since the 
August 1982 rating action is testimony by the veteran was to 
the effect that he has a current back disability that is 
related to his service.  This testimony is not material 
because the veteran is not competent to make such a 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Hickson v. West, 11 Vet App (1998), wherein 
the Court held that lay assertions of medical causation 
cannot suffice as new and material evidence to reopen a 
claim.  Therefore, new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for a back disability.
 
C.  Eye disability.

The additional evidence submitted since the October 1974 
Board decision includes treatment records pertaining to a 
current eye disability, treatment records for disabilities 
other than an eye disability, copies of court documents not 
related to an eye disability, and Social Security 
Administration (SSA) records not related to an eye 
disability.  The evidence of a current disability is 
cumulative and therefore not so significant that the records 
must be considered in order to fairly decide the merits of 
the claim.  Additionally, there are statements and testimony 
from the veteran submitted in support of his claim.  Where, 
as here, the determinative issue is one of medical causation, 
competent medical evidence connecting the current disability 
to the veteran's service is required, and lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. § 5108.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for an eye disability.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a skin disability of the 
legs, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of service connection for a back disability, the 
claim is denied.

As new and material evidence has not been presented to reopen 
a claim of service connection for an eye disability, the 
claim is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

